The application for a mandamus in this case, attacks Act 136 of 1880, Approved April 10, 1880, as unconstitutional, so far as it relates to this court, no reference thereto, being made in the title, as required by Article 29 of the Constitution.
Article 137 of that instrument, makes the clerk of the Civil District Court for this Parish, ex officio clerk of this Court, and requires no change in, or addition to his title, by reason thereof. Laws, therefore, applying to him, under the official title prescribed by the Constitution, govern him, his relation to this Court, where applicable, and without special declaration of the fact. The Act impeached, announces, in its caption its object to be the creation of a system of stamps, for the collection of the fees of certain officers of this Parish, the clerk of the Civil District Court, being amongst the number. Considering the relations of this officer, to this Court as fixed in the Constitution, we think the caption in question is sufficient.
Therefore, let the application for a writ of mandamus be refused.
Both Judges concur.